ORDER

PER CURIAM.
Ricky G. Arnold (Husband) appeals from the trial court’s judgment entered on December 20, 2006 that (1) reinstated the trial court’s March 6, 2006 Judgment and Decree of Dissolution of Marriage (Dissolution) dissolving the marriage of Husband and Robyn R. Arnold (Wife) and (2) vacated and set aside the trial court’s July 5, 2006 order that had set aside the Dissolution and ordered a new trial. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in vacating the July 5, 2006 order for a new trial or in reinstating the Dissolution. Further, we find that the Dissolution is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Walsh v. Walsh, 184 S.W.3d 156, 157 (Mo.App. E.D.2006). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).